Citation Nr: 1445436	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  06-07 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for the service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, granted service connection for PTSD and assigned an initial rating of 50 percent, effective from May 26, 2005.  The Veteran disagreed with the initial 50 percent rating assigned and this appeal ensued.

This case was previously before the Board in January 2009 and October 2010, at which time it was remanded for further development.  All development directed by the Board's prior remands in this case appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a November 2012 decision, the Board denied the Veteran's claim for an initial disability rating in excess of 50 percent for the service-connected PTSD.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC or Court).  

In a January 2014 memorandum decision, the Court found that the Board did not provide adequate reasons and bases for the denial, and therefore vacated the November 2012 decision and remanded the matter back to the Board for readjudication.  

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  The documents in the electronic record have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.  

Finally, it is noted that a TDIU is a part of a claim for increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2013) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  According to the Veteran's Social Security Administration records, he is not employed due to physical disabilities (including back and neck disabilities and a heart condition).  Moreover, the Veteran has never asserted that his PTSD renders him unable to obtain or maintain employment.  While the Veteran's PTSD symptoms create occupational impairment, as reflected in the 70 percent rating, there is no assertion or finding that it would preclude him from obtaining or maintaining substantially gainful employment.  In light of the foregoing, TDIU is not raised by the record.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected PTSD has been manifested by an overall disability picture that more nearly approximates that of deficiencies in most areas, to include symptoms of anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; difficulty in adapting to stressful circumstances; severe isolation; chronic sleep impairment to include nightmares, panic attacks, exaggerated startle response, and flashbacks; flattened affect; anger; poor concentration; hypervigilance; emotional numbing; mood swings; intrusive thoughts; periods of suicidal ideation without plan; and, an inability to maintain effective relationships.

2.  Total occupational and social impairment, due to symptoms such as or similar in severity, duration and frequency to:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name has never been demonstrated.  

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for the assignment of an initial 70 percent rating, but no higher, for the service-connected PTSD have been more nearly approximated since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130 including Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Veteran's appeal is from a disagreement with the initial rating assigned following the establishment of service connection for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not indicated there are outstanding records documenting symptoms of his service-connected PTSD that are not demonstrated by the evidence already of record.  As part of his February 2006 Substantive Appeal, he indicated that no hearing was desired in conjunction with this appeal.

Further, the Veteran was accorded VA medical examinations in August 2005, May 2009, and March 2012 which evaluated his service-connected PTSD.  In pertinent part, the findings regarding the Veteran's PTSD symptomatology vary from exam to exam, and from outpatient treatment records, but where, as here, the evidence is reviewed as a whole, the overall disability picture more nearly approximates that commensurate with the 70 percent rating.  The totality of the evidence, including the examinations, outpatient treatment records, and the Veteran's statements also provide an adequate basis to find that the Veteran does not meet the criteria for a 100 percent rating for the PTSD.  No inaccuracies or prejudice appear to have been demonstrated regarding the VA examinations, nor has the Veteran indicated his PTSD has increased in severity since the most recent examination.  The examination reports were based on a review of the claims folder, mental status examinations, and sufficient information was provided to allow the Board to render an informed determination.  Accordingly, the examinations are adequate for resolution of this case.

The March 2012 VA examination was not considered when this case was last adjudicated by the RO in a March 2012 Supplemental Statement of the Case (SSOC).  The Veteran's accredited representative contended in a July 2012 statement that the case should be remanded for a new examination; however, this was due to the fact that there was no record, at that time, of the March 2012 VA examination.  Moreover, the Veteran waived initial AOJ consideration of this evidence pursuant to 38 C.F.R. § 20.1304.  Therefore, there is no prejudice to the Veteran by the Board proceeding with adjudication of this case.

In view of the foregoing, the duty to assist the Veteran has been satisfied in this case.

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected PTSD has been assigned an initial 50 percent rating since May 26, 2005.  In cases such as this, where the Veteran appeals the initial rating assigned for a service-connected disability, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19.

Diagnostic Code 9411 governs ratings for PTSD, based on the regulations set forth in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula for Mental Disorders.

Under Diagnostic Code 9411, a 50 percent evaluation is warranted when the veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher, 70 percent, evaluation is warranted for a mental disorder where the veteran exhibits occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical; obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted where the veteran exhibits total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The only criteria for a total disability rating for any disability rated in accordance with the VA General Rating Formula for Mental Disorders are total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 (Fed. Cir. 2004).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

There is evidence both for and against the claim for a rating in excess of 50 percent for the service-connected PTSD.  

The evidence supporting the assignment of a 70 percent rating for PTSD includes VA examinations from August 2005 and May 2009, as well as June 2005 and August 2005 outpatient psychiatric reports, and reports from the Vet Center.  This evidence essentially shows that the Veteran's GAF score at that time was between 46 and 51.  The Veteran reported nightmares, body sweats, depression, anxiety, flashbacks, anger problems, suicidal thoughts.  The Veteran reported that he avoided crowds, cannot feel emotion, even toward loved ones, including his wife.  He also reported in August 2005 that his sister passed away and he felt nothing.  The August 2005 outpatient report described the PTSD as moderately severe, with a GAF of 51 and the August 2005 VA examination report notes a GAF of 46.  

An August 2005 Vet Center memorandum/assessment indicates that the Veteran had severe PTSD related symptoms, occupational and social impairment due to impairment in communication, persistent danger of hurting others, poor concentration, increased arousal, re-experiencing of trauma, hypervigilance, severe depression and anger outburst.  The GAF was 50.  Another assessment dated several days later indicated that he had significant low self-esteem and suicidal ideation without a plan.  He displayed short-term memory loss, hyperarousal, irritability, and frequent temper flare-ups.  He angered easily even when unprovoked and had difficulty falling asleep and maintain sleep.  He continued to use alcohol as a way of coping and falling asleep.  

The May 2009 VA examination described the PTSD as severe and also showed a GAF of 46.  

The Vet Center records from May 2005 to November 2005 show a consistent disability picture manifested by symptoms of near continuous depression, sleep disturbance, marital discord, anger outbursts and control issues.  He reported in June 2005 that his nightmares were increasing due to coming to the Vet Center and discussing issues that he had suppressed for years.  

In June 2005, a VA clinician administered the Beck Anxiety Index (BAI), the Beck depression inventory (BDI), the trauma symptom inventory (TSI), the Mississippi scale, and the MCMI-3.  Results of the Mississippi scale yielded a combat score of 141 which is above the cutoff of 107.  The BDI yielded a score of 43 which falls within the extremely severe range.  The BAI yielded a score of 31 which falls within the severe range.  The MCMI-3 was valid and there were elevations on the schizoid, avoidant, and depressive personality patterns, as well as on the schizotypal and paranoid personality pathology scales.  The highest clinical syndrome elevation was the anxiety disorder scale along with PTSD.  There was also elevation on the major depression scale.  The TSI was valid and the following critical items were endorsed:  thoughts or fantasies about hurting someone; sexual fantasies about being dominated or overpowered; feeling like life wasn't worth living; however, the highest elevations were on depression, anger/irritability, dissociation, anxious arousal and defensive avoidance.  The diagnostic impression was PTSD and dysthymic disorder.  

A March 2007 VA mental health outpatient treatment record notes that the Veteran's PTSD was moderate, improved on meds, but plateaued because of inactivity.  The assessment also included panic disorder with agoraphobia and dysthymia and a paranoid personality disorder.  His Paxil dose was increased.  

The above examinations and outpatient treatment records, as well as records from the Vet Center reflect the Veteran's service-connected PTSD is manifested by symptoms of anxiety, depressed mood, and chronic sleep impairment to include nightmares, anger, poor concentration, hypervigilance, emotional numbing, and mood swings.  There is also evidence of flattened affect, some evidence of memory impairment, fair judgment, disturbances of motivation and mood and panic attacks.  The Veteran also has symptoms of exaggerated startle response, flashbacks and intrusive thoughts.

At the time of an October 2010 VA primary visit, the Veteran denied problems with mood disturbance, hearing voices or paranoid ideations.  He had stopped taking Paxil.  

However, in a November 2010 memorandum, the Veteran's social worker and counselor at the Vet Center noted that despite participating in individual and group sessions, he continues to function below his potential, is making minimal progress and continues to struggle with the inability to develop effective coping skills and he continues to isolate when outside of the group setting.  

The March 2012 examination report weighs against the claim for a higher rating.  The examiner noted a GAF score of 58.  The examiner indicated that PTSD was the only psychiatric disability affecting the Veteran and that it only caused mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  This conclusion, however, is inconsistent with the other evidence of record, which shows a more disabling picture.  Moreover, the Veteran's report of symptoms at the March 2012 examination report, which paint a more disabling picture than the one the examiner concluded, were not considered in the examiner's assessment.  For example, the examiner found that the Veteran had mild or transient symptoms, yet, the Veteran reported recurrent distressing dreams, efforts to avoid activities, places or people, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  These reports from the Veteran are consistent with the other evidence of record and there is no reason to doubt the Veteran's credibility in this regard.  

The other records confirm symptoms of anxiety and panic with agoraphobia, and they also show that the Veteran continues to have significant problems with isolation, lack of emotion, avoidance, severe and near constant depression and anger which affect the Veteran's ability to function appropriately.  The Veteran also reports exaggerated startle response and hypervigilance.  Accordingly, the evidence of record tends to show that the Veteran's signs and symptoms more nearly approximate deficiencies in most areas of work, family, thinking, and mood.  His isolation and avoidance with near-continuous depression lead to an inability to have meaningful relationships.  His family members provided lay statements noting their strained relationship with the Veteran, and also described his symptoms.

In summary, the evidence of record is at least in equipoise as to whether the criteria are more nearly approximated for the assignment of an initial 70 percent rating for the service-connected PTSD since the effective date of service connection.  

By contrast, at no time has the record reflected that the Veteran's PTSD has resulted in total occupational and social impairment, due to symptoms such as or similar in severity, duration and frequency to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

While the November 2010 memorandum from his Vet Center counselor and social worker indicated that the Veteran had gross impairment in thought processes and communication and persistent danger of hurting self or others, the accompanying therapy session records from the Vet Center do not support that conclusion because they show that the Veteran was able to engage in group discussion, that he denied suicidal and homicidal thoughts, and showed no negative behaviors indicating a harm to himself or others.  In fact, an August 2010 individual session with M.D., the same counselor who signed the November 2010 memorandum, notes that the Veteran showed no inappropriate behavior and denied suicidal and homicidal ideation.  

Moreover, other VA records indicate that the Veteran has no plan of suicide or homicide and in many medical records it is noted that the Veteran denies such symptoms. In addition, his thought processes have otherwise been assessed as intact, logical, coherent, logical and tight.  

The May 2009 VA examiner found that the Veteran was able to complete activities of daily living with no assistance.  Further, there is no indication of any impairment of appearance or hygiene.  In fact, records dated in November 2010 note that his hygiene appeared to be managed independently, effectively, and appropriately.  Also , the Vet Center records from 2005 note that the Veteran was able to engage and participate in group discussions.  

There is no indication the Veteran's PTSD has resulted in his speech being intermittently illogical, obscure, or irrelevant.  His speech was noted as being within normal limits for rate and rhythm on the August 2005 and May 2009 VA examinations.  Further, as noted above, while the November 2010 Vet Center letter noted that the Veteran had been referred to the VA outpatient clinic due to increased symptoms of PTSD to include gross impairment of communication and thought processes; this finding is not consistent with the other evidence of record, including the accompanying Vet Center therapy/counseling session records from 2005 and 2010.  Moreover, the November 2010 VA treatment records note that the Veteran was able to carry on a conversation without difficulty; his thinking was intact, logical, and coherent; circumstantial thought was not noted; and that he did not exhibit loosening of association or flight of ideas.  No impairment of speech or thinking was noted on the March 2012 VA examination.

When all the evidence is assembled, the impairment attributable to the Veteran's service-connected PTSD has created deficiencies in most areas, and more nearly approximates the criteria reflected by a 70 percent rating.  The criteria for a rating in excess of 70 percent are not more nearly approximated as explained above.  The lay statements of the Veteran and his family have been considered and support the assigned 70 percent evaluation, however, the evidence as a whole does not show that the criteria for a higher evaluation are approximated.  In making this determination, the Board took into consideration the potential applicability of "staged" ratings pursuant to Fenderson, supra.  However, a thorough review of the record does not reflect any distinctive period(s) where the severity of the Veteran's PTSD met or nearly approximated the criteria for a rating below or above the 70 percent under Diagnostic Code 9411.  While the March 2012 VA examination paints a less severe PTSD picture, the totality of the evidence does not show that the Veteran's disability has improved to a degree that he no longer more nearly approximates the criteria for the 70 percent rating.  Even the March 2012 examination reports that the Veteran continues to have avoidant behavior, isolation problems, sleep disturbance and other symptoms that affect his ability to have meaningful social interaction.  

Since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Moreover, while the Veteran is unemployed, the record reflects he retired from the lumbar business after many years due to disabilities of the back and neck.  For example, he reported as such on the VA examinations in August 2005 and May 2009, and records from the SSA reflect he is in receipt of disability benefits primarily due to his back and neck.  Further, the August 2005, May 2009, and March 2012 VA examinations all concluded that the Veteran's PTSD symptoms would not preclude all employment.  While the Veteran's symptoms are described as moderately severe and severe, which would likely produce significant deficit in occupational functioning, total occupational functioning is not shown.  The Veteran is able to express his thoughts on paper adequately (as noted in the statements in support of his claim for a higher rating), and communication with his medical providers is not deficient.  

The record also contains numerous medical records associated with his physical disabilities including severe neck and back problems and a significant heart condition.  None of these records support a finding of total social impairment.  

In essence, the totality of the evidence in this case shows a consistent pattern of significant occupational and social impairment in most areas, but total social and occupational impairment is not met, or approximated.  

Consideration of an extraschedular rating is not warranted in this case.  
The evidence does not "present such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The level of severity of the Veteran's PTSD is adequately described by the rating criteria for rating PTSD.  All of the Veteran's symptoms are contemplated in the rating criteria.  Specifically, the Veteran's symptoms, as noted above, result in significantly limiting the Veteran's occupational and social functioning.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, there is nothing unusual or exceptional about the Veteran's PTSD because the rating criteria reasonably describe the Veteran's disability level and symptoms and their resulting impairment.  The diagnostic codes in the rating schedule corresponding to mental disorder provide disability ratings on the basis of occupational and social functioning.  Thus, referral for extraschedular consideration is not warranted.  


ORDER

A 70 percent disability rating, but no higher, is granted for the service connected PTSD from the effective date of service connection, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


